                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JANE DOE,                                                 CIVIL ACTION

        Plaintiff,
                                                           NO. 2:19-cv-02881-KSM
        v.

 THE HOSPITAL OF UNIVERSITY OF
 PENNSYLVANIA et al.,

        Defendants.



                                            ORDER


       AND NOW, this 29th day of June, 2021, upon consideration of Defendants’ the Hospital

of University of Pennsylvania, the Trustees of the University of Pennsylvania, the University of

Pennsylvania Health System, and Dr. Octavia Pickett-Blakely’s Partial Motion to Dismiss the

Amended Complaint (Doc. No. 23), Plaintiff Jane Joe’s response (Doc. No. 25), and for the reasons

set forth in the accompanying Memorandum, it is ORDERED that Defendants’ motion (Doc. No.

23) is GRANTED in part and DENIED in part. It is FURTHER ORDERED as follows:

       1. Defendants’ motion is GRANTED as to Doe’s negligence, gross negligence, and

             reckless conduct claims (Counts V, VI, & VII), and those claims are DISMISSED,

             without prejudice.

       2. Defendants’ motion is DENIED as to Doe’s Americans with Disabilities Act and

             Rehabilitation Act claims (Counts XI, XII &Count XIII).

       3. As for Doe’s privacy claim (Count VIII):
           a. To the extent Doe brings an intrusion upon seclusion claim and bases it on

               Defendants’ unauthorized disclosure to the Equal Employment Opportunity

               Commission (“EEOC”), Defendants’ motion is GRANTED and the claim is

               DISMISSED, without prejudice.

           b. To the extent Doe brings an intrusion upon seclusion claim and bases it on

               Defendant Penn police officers forcibly entering her hospital room, throwing

               her on the wheelchair, handcuffing her, and wheeling her partially naked

               through the hospital, Defendants’ motion is DENIED and the claim survives.

           c. To the extent Doe brings an unreasonable publicity given to private life claim

               and bases it on either unauthorized disclosure of her personal health information

               to the EEOC or to Defendants revealing her partially naked body, Defendants’

               motion is GRANTED and the claim is DISMISSED, without prejudice.

     4. To the extent Doe chooses to amend her amended complaint in accordance with this

        Memorandum, she must do so by July 20, 2021.

IT IS SO ORDERED.

                                                 /s/KAREN SPENCER MARSTON
                                                 _______________________________
                                                 KAREN SPENCER MARSTON, J.
